Exhibit 10.2

NAVIDEA BIOPHARMACEUTICALS, INC.


2014 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT


Navidea Biopharmaceuticals, Inc. (the “Company”), pursuant to its 2014 Stock
Incentive Plan (the “Plan”), hereby grants to the individual listed below
(“Holder”) the right to purchase the number of the Company’s common shares, par
value $.001 per share, set forth below (the “Shares”), at the purchase price per
share set forth below. This Restricted Stock award is subject to all of the
terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.


Holder:
[Name]
 
 
Grant Date:
[MM/DD/YYYY] 
 
 
Purchase Price per Share:
$0.00
 
 
Total Number of Shares of Restricted Stock:
__________ shares
 
 
Vesting Schedule:
[Describe time or performance-based conditions.]



By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Restricted Stock Agreement,
and this Grant Notice. Holder has reviewed the Restricted Stock Agreement, the
Plan, and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Restricted Stock Agreement, and the
Plan. Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Compensation, Governance and Nominating
Committee of the Company upon any questions arising under the Plan, this Grant
Notice or the Restricted Stock Agreement.


NAVIDEA BIOPHARMACEUTICALS, INC.:
 
HOLDER:
By: 
 
 
 
 
Print Name:
 
 
Print Name:
 
 


Title:
 
 
 
 
 
 
 
 
Address:
5600 Blazer Pkwy, Suite 200
 
Address:
 
 
 
Dublin, OH 43017-7550
 
 
 




--------------------------------------------------------------------------------




EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT


Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to which
this Restricted Stock Award Agreement (this “Agreement ”) is attached, Navidea
Biopharmaceuticals, Inc. (the “Company”) has granted to Holder the right to
purchase the number of shares of Restricted Stock under the Company’s 2014 Stock
Incentive Plan (the “Plan”) indicated in the Grant Notice.


ARTICLE I
GENERAL


1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.


1.2    Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference.


ARTICLE II
GRANT OF RESTRICTED STOCK


2.1    Grant of Restricted Stock. In consideration of Holder’s past and/or
continued employment with or service to the Company or its Subsidiaries and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to Holder
the right to purchase the number of common shares set forth in the Grant Notice
(the “Shares”), upon the terms and conditions set forth in the Plan and this
Agreement.


2.2    Purchase Price. The purchase price of the Shares shall be as set forth in
the Grant Notice, without commission or other charge. The payment of the
purchase price shall be paid by cash or check.


2.3    Issuance of Shares. The issuance of the Shares under this Agreement shall
occur at the principal office of the Company simultaneously with the execution
of this Agreement by the parties or on such other date as the Company and Holder
shall agree (the “Issuance Date ”). Subject to the provisions of Article IV
below, on the Issuance Date, the Company shall issue the Shares (which shall be
issued in Holder’s name).


2.4    Conditions to Issuance of Stock Certificates. The Shares, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. Such Shares shall be fully
paid and nonassessable. The Company shall not be required to issue or deliver
any Shares prior to fulfillment of all of the following conditions:


(a)
The completion of any registration or other qualification of such shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, which the
Compensation, Governance and Nominating Committee of the Company (hereinafter,
the “Administrator”) shall, in its absolute discretion, deem necessary or
advisable;






--------------------------------------------------------------------------------




(b)
The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;



(c)
The lapse of such reasonable period of time following the Issuance Date as the
Administrator may from time to time establish for reasons of administrative
convenience; and

(d)
The receipt by the Company of full payment for such shares, including payment of
all amounts which, under federal, state or local tax law, the Company (or other
employer corporation) is required to withhold upon issuance of such Shares.



2.5    Rights as Stockholder. Except as otherwise provided herein, upon delivery
of the Shares to the escrow agent pursuant to Article IV, the Holder shall have
all the rights of a stockholder with respect to said Shares, subject to the
restrictions herein, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect to the Shares.


2.6    Consideration to the Company. In consideration of the issuance of the
Shares by the Company, Holder agrees to render faithful and efficient services
to the Company or any Subsidiary. Nothing in the Plan or this Agreement shall
confer upon Holder any right to continue in the employ or service of the Company
or any Subsidiary or shall interfere with or restrict in any way the rights of
the Company and its Subsidiaries, which rights are hereby expressly reserved, to
discharge or terminate the services of Holder at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or a Subsidiary and Holder.


2.7    Assets or Securities Issued With Respect to Shares. Any and all cash
dividends paid on the Shares and any and all common shares, capital stock or
other securities or other property received by or distributed to Holder with
respect to, in exchange for or in substitution of the Shares as a result of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification, or similar change in the capital structure of the Company
shall also be subject to the restrictions in Article III below until such
restrictions on the underlying Shares lapse or are removed pursuant to this
Agreement. In addition, in the event of any merger, consolidation, share
exchange or reorganization affecting the Shares, including, without limitation,
a Change of Control, then any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) that is by
reason of any such transaction received with respect to, in exchange for or in
substitution of the Shares shall also be subject to the restrictions in Article
III below until such restrictions on the underlying Shares lapse or are removed
pursuant to this Agreement.


ARTICLE III
RESTRICTIONS ON SHARES


3.1    Vesting. The Shares shall vest and be released from the forfeiture
restrictions and restrictions on transfer set forth below in Sections 3.2 and
3.3 of this Agreement in accordance with the Vesting Schedule set forth on the
Grant Notice.


3.2    Forfeiture Restrictions. Upon the termination of Holder’s employment with
the Company, all Shares that have not vested in accordance with the Vesting
Schedule set forth on the Grant Notice (“Unreleased Shares”), held by Holder at
the effective date of such termination, shall immediately and automatically be
forfeited by Holder and assigned back to the Company.





--------------------------------------------------------------------------------




3.3    Restrictions on Transfer. No Unreleased Shares or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Holder or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
ARTICLE IV
ESCROW OF SHARES


4.1    Escrow of Shares. The Shares shall be held by the Company as escrow agent
until such time as the Shares have vested in accordance with the Vesting
Schedule set forth on the Grant Notice. Upon the vesting and release of the
Shares from the restrictions set forth in Article III above, the Company shall
deliver to Holder a certificate or certificates representing such Shares.


ARTICLE V
OTHER PROVISIONS


5.1    Adjustment for Stock Split. In the event of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company, the Administrator shall
make appropriate and equitable adjustments in the number of Shares, consistent
with any adjustment under Section 4.4 of the Plan. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
Shares, to any and all shares of capital stock or other securities which may be
issued in respect of, in exchange for, or in substitution of the Shares, and
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.


5.2    Taxes. Holder has reviewed with Holder’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.
Holder understands that Holder will recognize ordinary income for federal income
tax purposes under Section 83 of the Code as the Shares vest and the
restrictions set forth in Sections 3.1 and 3.2 lapse. Holder understands that
Holder may elect to be taxed for federal income tax purposes on the Grant Date
rather than as and when the Shares vest by filing an election under Section
83(b) of the Code with the Internal Revenue Service within thirty (30) days from
the Grant Date. A form of election under Section 83(b) of the Code is attached
to the Grant Notice as Exhibit B. If the Holder makes an election under Section
83(b), the grant of Shares shall be conditioned upon the prompt payment by the
Holder to the Company of an amount equal to the applicable federal, state and
local income taxes and other amounts required by law to be withheld (the
“Withholding Taxes”) in connection with such election. If the Holder does not
make such an election, the Holder shall pay to the Company any required
Withholding Taxes upon the lapse of all restrictions, and the delivery of the
Shares shall be conditioned upon the prior payment of the applicable Withholding
Taxes by the Holder.


5.3    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Shares and this Agreement shall be subject to
any additional limitations set forth in any applicable exceptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exceptive rule.
To the extent permitted by applicable law, this



--------------------------------------------------------------------------------




Agreement shall be deemed amended to the extent necessary to conform to such
applicable exceptive rule.


5.4    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Holder, the Company and all other interested persons.
No member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Shares. In its absolute discretion, the Board of Directors
of the Company may at any time and from time to time exercise any and all rights
and duties of the Administrator under the Plan and this Agreement.


5.5    Restrictive Legends and Stop-Transfer Orders.


(a)
Any share certificate(s) evidencing the Shares issued hereunder shall be
endorsed with the following legend and any other legend required by any
applicable federal and state securities laws:



THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO, AND ARE
TRANSFERABLE ONLY IN COMPLIANCE WITH, THE TERMS AND CONDITIONS OF A CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED [__________ __, 20__], BETWEEN THE
REGISTERED HOLDER OF THESE SHARES AND NAVIDEA BIOPHARMACEUTICALS, INC., WHICH
AGREEMENT IS ON FILE WITH THE SECRETARY OF THE CORPORATION, AND THE HOLDER
HEREOF ACCEPTS AND HOLDS THIS CERTIFICATE SUBJECT TO AND WITH NOTICE OF ALL OF
THE TERMS, CONDITIONS AND PROVISIONS OF SAID AGREEMENT AND AGREES TO BE BOUND
THEREBY.


(b)
Holder agrees that, in order to ensure compliance with the restrictions referred
to herein, the Company may issue appropriate “stop transfer” instructions to its
transfer agent, if any, and that, if the Company transfers its own securities,
it may make appropriate notations to the same effect in its own records.



(c)
The Company shall not be required: (i) to transfer on its books any common
shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such common shares or
to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.



5.6    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder’s signature on the Grant Notice. By a notice
given pursuant to this Section 5.6, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.





--------------------------------------------------------------------------------




5.7    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


5.8    Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Ohio without regard to
conflicts of laws thereof. Should any provision of this Agreement be determined
by a court of law to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.


5.9    Conformity to Securities Laws. Holder acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.


5.10    Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Holder and by a duly authorized
representative of the Company.


5.11    No Employment Rights. If Holder is an Employee, nothing in the Plan or
this Agreement shall confer upon Holder any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Holder at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company and Holder.


5.12    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.





--------------------------------------------------------------------------------




EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE


FORM OF 83(B) ELECTION AND INSTRUCTIONS


These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock, par value $0.001, of Navidea Biopharmaceuticals,
Inc. transferred to you. Please consult with your personal tax advisor as to
whether an election of this nature will be in your best interests in light of
your personal tax situation .


The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
granted to you . PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to help ensure the election is
mailed and filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you
make the Section 83(b) election, the election is irrevocable.


1.
Complete the Section 83(b) election form (attached as Attachment 1) and make
four (4) copies of the signed election form. (Your spouse, if any, should sign
the Section 83(b) election form as well.)



2.
Prepare the cover letter to the Internal Revenue Service (sample letter attached
as Attachment 2).



3.
Send the cover letter with the originally executed Section 83(b) election form
and one (1) copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns. We suggest that you have the package date-stamped at
the post office. The post office will provide you with a white certified receipt
that includes a dated postmark. Enclose a self-addressed, stamped envelope so
that the Internal Revenue Service may return a date-stamped copy to you.
However, your postmarked receipt is your proof of having timely filed the
Section 83(b) election if you do not receive confirmation from the Internal
Revenue Service.



4.
One (1) copy must be sent to Navidea Biopharmaceuticals, Inc. for its records
and one (1) copy must be attached to your federal income tax return for the
applicable calendar year.



5.
Retain the Internal Revenue Service file stamped copy (when returned) for your
records.



Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.





--------------------------------------------------------------------------------




ATTACHMENT 1 TO EXHIBIT B


ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of Common Stock,
par value $0.001 per share, of Navidea Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”).


1.
The name, address and taxpayer identification number of the undersigned taxpayer
are:



[Name]
[Address]
[City, State, Zip]


The name, address and taxpayer identification number of the Taxpayer’s spouse
are (complete if applicable):




2.
Description of the property with respect to which the election is being made:
[Shares] shares of Common Stock, par value $0.001 per share, of the Company.



3.
The date on which the property was transferred was [Date of Grant].



4.
The taxable year to which this election relates is calendar year ______.



5.
Nature of restrictions to which the property is subject:



The Shares are subject to forfeiture [describe vesting conditions]. The Shares
may not be directly or indirectly sold, exchanged, pledged, assigned, or
otherwise disposed of before the previously described restrictions lapse.


6.
The fair market value at the time of transfer (determined without regard to any
lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of the
Shares was $XXX per Share.



7.
The amount paid by the taxpayer for Shares was $0.00 per share.



8.
A copy of this statement has been furnished to the Company.





Dated:    _____________________, 20__    Taxpayer Signature:
__________________________


The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable.)




Dated:    _____________________, 20__    Taxpayer Signature:
__________________________





--------------------------------------------------------------------------------




ATTACHMENT 2 TO EXHIBIT B


SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE


[Date]
VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED


Internal Revenue Service
[Address where taxpayer files returns]


 
Re:
 
Election under Section 83(b) of the Internal Revenue Code of 1986



Taxpayer Name:


Taxpayer’s Social Security Number: 


Taxpayer’s Spouse:


Taxpayer’s Spouse’s Social Security Number:


Ladies and Gentlemen:


Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.


Very truly yours,




Enclosure


cc:        Navidea Biopharmaceuticals, Inc.


COLUMBUS/1714199v.2



